226 F.3d 593 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Tracee L. Taylor, Defendant-Appellant.
No. 99-2608
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 9, 2000Decided August 21, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. 97 CR 167--Rudy Lozano, Judge.[Copyrighted Material Omitted]
Before Manion, Kanne and Rovner, Circuit Judges.
Kanne, Circuit Judge.


1
Tracee Taylor joined two  confederates in a vicious carjacking during which  the trio trapped a pregnant woman in her car,  shot her in the chest and stole the automobile.  Taylor was convicted of committing a carjacking  in violation of 18 U.S.C. sec. 2119, and aiding  and abetting the use of a weapon in connection  with a violent felony in violation of 18 U.S.C.  sec. 924(c). He appeals on three grounds, all of  which we reject.

I.  History

2
During the morning of December 8, 1997, Lakesha  Wade was driving to pick her son up from school  in Gary, Indiana. Wade, who was four months  pregnant, noticed a blue 1995 Mitsubishi Mirage  tailing closely behind her 1986 Pontiac  Parisienne. At first, Wade thought nothing of it,  but she became alarmed when the Mitsubishi  continued to pursue her through a number of  turns. Wade accelerated to escape her pursuer,  but the Mitsubishi raced faster in pace. Wade  panicked, running a red light, almost hitting  another car and driving indecisively all over  Gary while trying to decide where to go. She  eventually raced to her sister's residence and  skidded to a halt in the front yard. Wade jammed  her car horn, hoping that someone would come to  the door and let her in the house, but no one  answered. Her sister Lasonia Williams was home  but asleep upstairs. Moments later, the  Mitsubishi sped into the driveway and blocked  Wade's exit.


3
Kevin Wilson leapt out of the Mitsubishi  menacingly wielding a .38-caliber handgun. He  screamed, "Bitch, bitch, get out of the car. Get  out of the car, bitch. I ain't playing with you,  bitch. Get out of the car or I'll kill you,  bitch." Wilson ran at Wade, who was still sitting  in her car, and shot her through the car door  window. The bullet tore through Wade's upper left  arm and struck her left breast. Wilson then  opened the driver-side door, pulled Wade from the  car and sat down in the driver's seat. Wade ran  to her sister's door, but Williams, now awake  from the mayhem outside, feared for herself and  refused to open the door. Wilson soon noticed  Williams watching him from inside the house and  fired three or four shots at her as she escaped  upstairs. Wade ran and hid inside a postal truck  parked nearby.


4
Defendant Tracee Taylor remained inside the  Mitsubishi this entire time. The Mitsubishi had  been stolen from Taylor's neighbor the day  before, and Taylor, Wilson and Patrick Lucas used  it to chase down Wade. At this point, Wilson  could not get Wade's Pontiac started so he and  Lucas pushed it into the street. Taylor slipped  into the driver's seat of the Mitsubishi and  drove it down the street pushing the Pontiac  along. After the threesome departed and the  police arrived, Wade was receiving emergency  medical treatment from paramedics when she  noticed the Mitsubishi returning to the scene of  the crime. Aided by Wade's tip, Gary police  officer Luis Donald soon spotted the Mitsubishi  and chased it until it spun out of a sharp turn  and crashed into a car parked along the curb. The  three men inside the Mitsubishi sprinted off in  different directions, but Donald tackled Wilson  and other police captured Taylor in the vicinity.  A key ring, which Taylor's sister identified as  belonging to Taylor, was found in the Mitsubishi  and held keys matching the locks to Taylor's  home. The Federal Bureau of Investigation later  discovered that Wade's Pontiac, stolen by Taylor,  Wilson and Lucas during the carjacking, was  originally manufactured in Fairfax, Kansas.


5
A federal grand jury promptly issued a two-  count indictment charging Taylor with violating  the federal carjacking statute and aiding and  abetting Wilson's use of a firearm during a crime  of violence. On August 14, 1998, after a four-day  trial, the jury convicted Taylor on both counts  of the indictment.

II.  Analysis

6
Taylor raises three claims on appeal: (1)  Taylor challenges the sufficiency of the evidence  to establish that he intended to aid and abet  Wilson's use of a firearm in violation of 18  U.S.C. sec. 924(c); (2) Taylor argues that the  federal carjacking statute, 18 U.S.C. sec. 2119,  exceeds Congress's constitutional authority under  the Commerce Clause; (3) Taylor argues the  district court's omission of a jury instruction  on "serious bodily injury" for his carjacking  conviction was plain error.


7
A.  Sufficiency of the Evidence for 18 U.S.C.  sec. 924(c)


8
The jury found Taylor guilty of violating 18  U.S.C. sec. 924(c) by virtue of his assistance to  Wilson's use of a firearm during the carjacking,  but Taylor challenges the sufficiency of the  evidence to establish that he knew beforehand of  Wilson's intent to use a firearm. Typically, we  review the sufficiency of the evidence in the  light most favorable to the government and  reverse only if the record is devoid of evidence  from which the jury could reach a finding of  guilt. See United States v. Johnson-Nix, 54 F.3d  1295, 1302 (7th Cir. 1995); United States v.  Rosalez-Cortez, 19 F.3d 1210, 1215 (7th Cir.  1994). However, our review here requires an even  higher showing from Taylor because he failed to  renew his motion for acquittal at the close of  all evidence or within seven days of the verdict  under Fed. R. Crim. P. 29. See United States v.  Hickok, 77 F.3d 992, 1002 (7th Cir. 1996)  (citations omitted). As a result, "under well-  established precedent in this circuit, [the  defendant] has waived an appellate challenge to  the sufficiency of the evidence and may obtain a  reversal only if he demonstrates 'a manifest  miscarriage of justice.'" Id.


9
To convict for aiding and abetting under 18  U.S.C. sec. 924(c), the jury must find that the  defendant knowingly and intentionally assisted  the principal's use of a dangerous weapon in a  violent felony. See United States v. Woods, 148  F.3d 843, 848 (7th Cir. 1998). This requires  finding that (1) the defendant knew, either  before or during the crime, of the principal's  weapon possession or use; and (2) the defendant  intentionally facilitated that weapon possession  or use once so informed. See id. However,  "[m]erely aiding the underlying crime and knowing  that a gun would be used or carried cannot  support a conviction under 18 U.S.C. sec.  924(c)." Id.; see also United States v.  Bancalari, 110 F.3d 1425, 1430 (9th Cir. 1997);  United States v. Medina, 32 F.3d 40, 45 (2d Cir.  1994). Instead, "the defendant must aid and abet  the use or carrying of the firearm." Woods, 148  F.3d at 848.


10
In this case, the government introduced no  direct evidence showing that Taylor knew in  advance that Wilson would use a firearm to commit  the carjacking. In contrast to the evidence  presented in United States v. Woods, 148 F.3d  843, there was no testimony that Taylor asked  Wilson before the crime whether Wilson had his  gun, then watched Wilson load the gun and bring  it with him. However, a reasonable jury could  infer from the inherently violent character of  carjackings that Taylor either anticipated or  knew that Wilson was going to use a weapon.  Moreover, during the extended pursuit of Wade,  Taylor rode along in the Mitsubishi with Wilson,  who was carrying his handgun this entire time,  and the jury could reasonably infer that Taylor  noticed or learned during the ride that Wilson  possessed a weapon.


11
Even if Taylor did not discover Wilson's  planned use of the weapon by this point, Taylor  must have so understood once Taylor and his  cohorts had trapped their victim at her sister's  residence. There, Wilson charged out of Taylor's  car wildly brandishing his weapon, shot Wade in  the arm and fired three or four shots into the  house. Taylor remained just yards away from  Wilson this entire time and cannot credibly claim  to have missed Wilson's use of a firearm during  the carjacking. See, e.g., Haugh v. Booker, 210  F.3d 1147, 1151 (10th Cir. 2000) (inferring  knowledge based on the defendant's presence  during his confederate's use of a firearm). If  Wilson was physically distant or otherwise  removed from Taylor's vantage at the time Wilson  brandished and used the firearm, we could not  automatically presume Taylor's observation and  actual knowledge of weapon use. See United States  v. Spinney, 65 F.3d 231, 239 (1st Cir. 1995);  United States v. Dinkane, 17 F.3d 1192, 1197 (9th  Cir. 1994). Such was not the case here; Taylor  was present on the scene within yards of Wilson  when Wilson shot Wade from close range and  discharged several shots into the residence.


12
At this point, after learning of Wilson's  firearm use and while the commission of the  carjacking was still ongoing, Taylor continued to  participate in the carjacking and facilitated  Wilson's escape. Taylor backed the Mitsubishi out  of the front yard and used it to push Wade's  Pontiac down the road, thus knowingly aiding  Wilson's escape from a violent felony in which  Wilson used a firearm. Taylor's acts of  assistance are more than sufficient to meet the  facilitation element, which "once knowledge on  the part of the aider and abettor is established,  . . . does not take much to satisfy." Woods, 148  F.3d at 848 (quoting United States v. Bennett, 75  F.3d 40, 45 (1st Cir. 1996)). Less has met the  requirement of facilitation in the past. For  example, in United States v. Price, 76 F.3d 526,  530 (3d Cir. 1996), the Third Circuit found that  the defendant had knowingly facilitated the use  of a firearm when he continued to collect money  from cash drawers during a bank robbery after the  principal had threatened bank employees with a  gun. See also Bazemore v. United States, 138 F.3d  947, 949-50 (11th Cir. 1998) (finding  facilitation when the defendant drove the  principal to the scene of the crime); United  States v. Morrow, 977 F.2d 222, 231 (6th Cir.  1992) (finding no miscarriage of justice when the  defendant received the protection of his  confederate's weapon). Taylor likewise continued  to assist Wilson by facilitating Wilson's escape  after it was clear that Wilson had used a firearm  in the commission of the carjacking.


13
Manifest miscarriage of justice is perhaps the  most demanding standard of appellate review. We  will reverse "'only if the record is devoid of  evidence pointing to guilt, or if the evidence on  a key element of the offense was so tenuous that  a conviction would be shocking.'" United States  v. McKinney, 143 F.3d 325, 330 (7th Cir. 1998)  (quoting United States v. Wright, 63 F.3d 1067,  1072 (11th Cir. 1995)). We cannot say that the  record is devoid of evidence pointing to guilt or  that the evidence is so tenuous that it shocks  the conscience. No manifest miscarriage of  justice resulted from Taylor's conviction.


14
B.  18 U.S.C. sec. 2119 and the Commerce Clause


15
Taylor argues that 18 U.S.C. sec. 2119, the  federal carjacking statute under which he was  convicted, exceeds congressional authority under  the Commerce Clause. The Commerce Clause confers  upon Congress the power "[t]o regulate Commerce  with foreign Nations, and among the several  States." U.S. Const. Art. I, sec. 8, cl. 3. From  1937 to 1995, the Supreme Court consistently  upheld federal legislation against claims that  Congress had overstepped its authority under the  Commerce Clause. See Perez v. United States, 402  U.S. 146, 150 (1971); Heart of Atlanta Motel,  Inc. v. United States, 379 U.S. 241, 256 (1964);  Wickard v. Filburn, 317 U.S. 111, 128-29 (1942);  United States v. Darby, 312 U.S. 100, 118 (1941);  National Labor Relations Bd. v. Jones & Laughlin  Steel Corp., 301 U.S. 1, 37 (1937). However, the  Court ended this fifty-eight-year quiescence with  United States v. Lopez, 514 U.S. 549 (1995).


16
Overturning the Gun-Free School Zones Act of  1990, 18 U.S.C. sec. 922(q)(1)(A), the Lopez  Court identified "three broad categories of  activity that Congress may regulate under its  commerce power": (1) "Congress may regulate the  use of the channels of interstate commerce"; (2)  "Congress is empowered to regulate and protect  the instrumentalities of interstate commerce, or  persons or things in interstate commerce, even  though the threat may come only from intrastate  activities"; (3) "Congress' commerce authority  includes the power to regulate those activities  having substantial relation to interstate  commerce." Lopez, 514 U.S. at 558-59 (citation  omitted). The statute in Lopez criminalized the  knowing possession of a firearm in a school zone,  but did not contain a jurisdictional element that  linked the criminalized conduct to interstate  commerce or established any substantial  relationship to interstate commerce. 18 U.S.C.  sec. 922(q)(1)(A) (1988 & Supp. V). The Court  struck the statute as unconstitutional because it  "is a criminal statute that by its terms has  nothing to do with 'commerce' or any sort of  economic enterprise." Id. at 561.


17
More recently, in United States v. Morrison,  ___ U.S. ___, 120 S.Ct. 1740, 1759 (2000), the  Supreme Court invalidated sec. 40302 of the  Violence Against Women Act ("VAWA") (codified at  42 U.S.C. sec. 13981). The VAWA created civil  liability for the commission of a gender-based  violent crime, but without any jurisdictional  requirement of a connection to interstate  commerce or commercial activity. 42 U.S.C. sec.  19381(c). The Court explained that in both Lopez  and Morrison "the noneconomic, criminal nature of  the conduct at issue was central to our  decision." Id. at 1750. Furthermore, the Court  pointed out that in neither case was there an  "'express jurisdictional element which might  limit its reach [to those instances that] have an  explicit connection with or effect on interstate  commerce.'" Id. at 1751 (quoting Lopez, 514 U.S.  at 562). In both cases, Congress criminalized  activity that was not commercial in nature  without including a jurisdictional element  establishing the necessary connection between the  criminalized activity and interstate commerce.


18
Nine circuits since Lopez have achieved  remarkable unanimity in upholding 18 U.S.C. sec.  2119 under the Commerce Clause. See United States  v. Rivera-Figueroa, 149 F.3d 1, 3-4 (1st Cir.  1998); United States v. Cobb, 144 F.3d 319, 321-  22 (4th Cir. 1998); United States v. Romero, 122  F.3d 1334, 1339 (10th Cir. 1997); United States  v. Hicks, 103 F.3d 837, 848 (9th Cir. 1996);  United States v. McHenry, 97 F.3d 125, 126-29  (6th Cir. 1996); United States v. Coleman, 78  F.3d 154, 157-60 (5th Cir. 1996); United States  v. Hutchinson, 75 F.3d 626, 627 (11th Cir. 1996);  United States v. Bishop, 66 F.3d 569, 576-83 (3d  Cir. 1995); United States v. Robinson, 62 F.3d  234, 236-37 (8th Cir. 1995). These courts have  found the carjacking statute constitutional both  as a regulation justified by the substantial  effect of carjackings on interstate commerce,  see, e.g., Rivera-Figueroa, 149 F.3d at 3;  McHenry, 97 F.3d at 126-27; Bishop, 66 F.3d at  580, and as a regulation of instrumentalities of  interstate commerce. See, e.g., Cobb, 144 F.3d at  322; Bishop, 66 F.3d at 588-90. Without  discussing the latter conclusion, we find the  former argument particularly persuasive.


19
Carjacking bears a substantial relationship to  interstate commerce and poses a threat that  Congress was authorized to address under the  Commerce Clause. Congress enacted 18 U.S.C. sec.  2119 in response to the estimated $8 billion to  $9 billion annual loss to car theft, which  Congress deemed "a very large and lucrative  business" and "the nation's number one property  crime problem." H. Rep. No. 102-851(I), at 14  (1992) (reprinted in 1992 U.S.C.C.A.N. 2829,  2830). Congress had a rational basis for  believing that sec. 2119 would help protect the  interstate businesses of automobile manufacturing  and sales by addressing the rising property and  insurance costs resulting directly from car theft  and carjackings. See id.; see also Bishop, 66  F.3d at 578-80. In addition, Congress struck at  the burgeoning interstate trade in stolen  vehicles and parts expropriated through car  thefts and carjackings--activity that is economic  and commercial in nature, albeit criminal as  well. See H.Rep. 102-85(I), at 14-15; see also  United States v. Thomas, 159 F.3d 296, 297-98  (7th Cir. 1998) (treating illegal drug sales as  interstate commerce under the jurisdictional  element of the Hobbs Act).


20
The carjacking statute was "an essential part  of a larger regulation of economic activity . .  . that arise[s] out of or [is] connected with a  commercial transaction which viewed in the  aggregate, substantially affects interstate  commerce." Lopez, 514 U.S. at 561. It was the  lead provision of the Anti Car Theft Act of 1992,  Pub. L. No. 102-519, comprehensive federal  legislation addressing the economic problem of  interstate automobile theft. See Bishop, 66 F.3d  at 580. In addition to attaching federal  sanctions for carjacking, the Anti Car Theft Act  accomplished the following: increased penalties  for importation and exportation of stolen  vehicles and for interstate transportation or  possession of such vehicles; criminalized the  operation of "chop shops" for dismantling stolen  vehicles; provided federal funds for the local  anti-car theft committees, ordered the creation  of a national task force on auto theft and fraud;  developed a national checking system for  detecting automobile title fraud; required  marking of automobile parts to combat the use of  stolen parts; required strict Custom Service  inspections to prevent exportation of stolen  vehicles. Unlike the statutes in Morrison and  Lopez, which targeted noneconomic violence, sec.  2119 is an integral part of a large-scale federal  regulatory effort to protect interstate commerce  and attack illegal commercial activity by  criminalizing the theft of goods involved in  interstate commerce.


21
Reinforcing this conclusion, sec. 2119 contains  a jurisdictional element, applying its reach only  to vehicles that have been "transported, shipped,  or received in interstate or foreign commerce."  As a result of the jurisdictional limitation,  sec. 2119 attaches federal penalties only to  thefts of vehicles that have traveled in the  stream of interstate commerce. Lopez recognized  that congressional inclusion of just such a jurisdictional element (absent in Lopez itself)  "would ensure, through case-by-case inquiry, that  the [regulated conduct] in question affects  interstate commerce." Lopez, 514 U.S. at 561.  Explaining by contrast, the Court cited former 18  U.S.C. sec. 1202(a) as containing a  jurisdictional component that would protect that  statute from a Commerce Clause challenge. See  Lopez, 514 U.S. at 562. Similarly, in Morrison,  the Court noted that sec. 13981 of the VAWA  "contains no jurisdictional element establishing  that the federal cause of action in pursuance of  Congress' power to regulate interstate commerce,"  but explained approvingly that the Courts of  Appeals have uniformly upheld a separate section  of the VAWA that contains a limiting  jurisdictional element. Morrison, 120 S.Ct. at  1751-52.


22
To convict under sec. 2119, the jurisdictional  element requires the government to prove that the  stolen vehicle had traveled in interstate  commerce at some time. The government showed that  the stolen Pontiac in this case was manufactured  in Kansas, sold across state lines and eventually  stolen in Indiana. As we explained in United  States v. Bell, 70 F.3d 495, 498 (7th Cir. 1995),  "the mere movement of [the object of regulation],  at some time, across state lines satisfied the  commerce element." Accordingly, we have held that  the inclusion of a jurisdictional element in 18  U.S.C. sec. 922(g)(1), which required that a  weapon must have traveled in interstate commerce  to be subject to the statute, was sufficient  under Lopez to satisfy the Commerce Clause, at  least when coupled with express congressional  findings showing that the regulated activity  substantially affected interstate commerce. See  Bell, 70 F.3d at 498; see also United States v.  Kenney, 91 F.3d 884, 886 (7th Cir. 1996).  Repeatedly since Lopez we have held that a  jurisdictional element ensures sufficient nexus  with interstate commerce to withstand Commerce  Clause challenges. See Gillespie v. City of  Indianapolis, 185 F.3d 693, 704-05 (7th Cir.  1999) (18 U.S.C. sec. 922(g)(9)); United States  v. Wilson, 159 F.3d 280, 285-87 (7th Cir. 1998)  (18 U.S.C. sec. 922(g)(8)); United States v.  Hardy, 120 F.3d 76, 77 (7th Cir. 1997) (18 U.S.C.  sec. 922(u)). The government's showing that the  stolen Pontiac had traveled in interstate  commerce established the necessary nexus to  interstate commerce under the Commerce Clause.


23
C.  Jury Instruction Omission for Serious  Bodily Injury


24
Count One of Taylor's indictment alleges that  he violated subsection two of 18 U.S.C. sec.  2119, which reads in full: Whoever, possessing a firearm as defined in  section 921 of this title, takes a motor vehicle  that has been transported, shipped, or received  in interstate or foreign commerce from the person  or presence of another by force and violence or  by intimidation, or attempts to do so, shall


25
(1)  be fined under this title or imprisoned not  more than 15 years, or both,


26
(2) if serious bodily injury (as defined in  section 1365 of this title) results, be fined  under this title or imprisoned not more than 25  years, or both, and


27
(3)  if death results, be fined under this title,  or imprisoned for any numbers of years up to  life, or both.


28
In Jones v. United States, 526 U.S. 227, 251  (1999), the Supreme Court held that 18 U.S.C.  sec. 2119(1)-(3) comprises "three separate  offenses by the specification of distinct  elements, each of which must be charged by  indictment, proven beyond a reasonable doubt, and  submitted to a jury for its verdict." Jones, 526  U.S. at 252. The Court explained further that  "serious bodily injury," as it appears in sec.  2119(2), represents an essential element, rather  than a sentencing enhancement, of the independent  offense defined by sec. 2119(2). See id. Taylor's  indictment charged him under sec. 2119(2) as  required, but Taylor's trial preceded Jones.  Without contemporaneous objection from Taylor,  the district court did not instruct the jury that  "serious bodily injury" is an element of the  carjacking offense. In light of Jones, however,  Taylor and the government now agree that the  district court erred by omitting a jury  instruction on serious bodily injury.


29
Taylor argues that the absence of an  instruction on serious bodily injury requires  reversal on appeal. Seeking to avoid the burden  of showing prejudice, Taylor claims that the  omission of a jury instruction on an essential  element of the charged offense is reversible per  se, regardless of prejudice. Yet we are  instructed otherwise by Neder v. United States,  527 U.S. 1, 8-9 (1999), and Johnson v. United  States, 520 U.S. 461, 466 (1997), both of which  hold that omission of an offense element is not  structural error that fundamentally infects the  trial process and necessitates automatic  reversal. See also California v. Roy, 519 U.S. 2,  5 (1996). Taylor's failure to object at trial to  the incomplete jury instruction resulted in  forfeiture of his claim on appeal, and we again  review only for plain error. See United States v.  Benitez, 92 F.3d 528, 533 (7th Cir. 1996). Under  this standard, we affirm unless the error was not  only clear in retrospect but also caused a  miscarriage of justice, seriously affecting the  fairness, integrity or public reputation of the  proceeding. See United States v. Hughes, 213 F.3d  323, 328-29 (7th Cir. 2000).


30
"Serious bodily injury" is defined by the four  categories described in 18 U.S.C. sec.  1365(g)(3): "[a] bodily injury which involves (A)  a substantial risk of death; (B) extreme physical  pain; (C) protracted and obvious disfigurement;  or (D) protracted loss and impairment of a bodily  member, organ, or mental faculty." No prejudice,  and thus no plain error, occurred if the jury  would have found beyond a reasonable doubt that  Taylor's victim suffered a bodily injury which  fits within any of these four categories. See  Neder, 527 U.S. at 8-9. In United States v.  Johnson-Dix, we interpreted the same terms at  issue here--"serious bodily injury" and "extreme  physical pain"--although in the sentencing  context under a different standard of review.  Johnson-Dix, 54 F.3d at 1312. Despite the absence  of trial testimony that the victim's pain was  "extreme," we found the victim's gunshot  injuries, which featured a fractured leg and  entry and exit wounds, constituted "serious  bodily injury" under U.S.S.G. sec. 2B3.2(b)(4)(B)  because the injuries inflicted "extreme physical  pain." Johnson-Dix, 54 F.3d at 1312. Although the  government presented little direct evidence on  the pain suffered by Taylor's victim, Lakesha  Wade, it is clear here from the circumstances  that the jury would have found that she suffered  a bodily injury that involved "extreme physical  pain" under 18 U.S.C. sec. 1365(g)(3)(B).


31
Gunshot wounds, produced by a .38-caliber  bullet, fired at close range, that rips through  the victim's arm and penetrates her breast,  constitute a serious bodily injury that produces  extreme physical pain. Here, the jury knew in  detail the tight proximity of Wilson to Wade when  he shot her, understood that the .38-caliber  bullet shattered Wade's driver-side window and  tore through her arm into her chest and heard  that Wade was treated by paramedics and taken to  the hospital for treatment. In addition, the  government introduced into evidence color  photographs displaying Wade's gunshot wounds just  hours after the carjacking. After asking Wade  about these pictures, the government asked  apologetically, "I know it sounds like a silly  question, but did you experience pain from this?"  She answered succinctly in the affirmative and  explained that her arm and breast were swollen  and "bruised up real bad." Wade did not testify  directly that she was in "extreme" pain in those  words (nor was she asked), but "[j]uries may use  common sense to evaluate the evidence and make  reasonable inferences from it." United States v.  Cunningham, 54 F.3d 295, 299 (7th Cir. 1995). A  rational jury would have found beyond a  reasonable doubt that the gunshot wounds of  Taylor's victim constituted a serious bodily  injury that inflicted extreme physical pain. We  find that the omission of a jury instruction on  the issue was harmless under the circumstances.

III.  Conclusion

32
For the foregoing reasons, we Affirm Taylor's  convictions.